DETAILED ACTION
	This Office Action is in response to the amendment filed 08/03/2022.  Claims 1-2 and 4-10 are acknowledged as pending in this application, with claims 1, 4, 6, and 9 being currently amended and claim 10 being new.  The specification objections and rejections under 35 U.S.C. 112 are withdrawn as having been overcome by the amendment.  The rejections under 35 U.S.C. 102 and 103 are maintained.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bell (WIPO Publication No. 2012122591, hereinafter referred to as Bell).
Regarding claim 1, Bell discloses an article, comprising a punching bag (Figure 6A – drag member 110, which is capable of being used as a punching bag, as it is able to punched) formed by a body panel (Figure 6A – side wall 113); the body panel 113 comprising a first edge (Annotated Figure 6A) that forms a first closed end (Figure 6A – tail section 116); the body panel comprising a second edge (Annotated Figure 6A) that is distal to the first edge wherein the second edge defines a second opened end (Figure 6A – inlet 111) of an interior enclosure (Annotated Figure 6A) of the punching bag 110 that is bounded within interior surface sidewalls of the body panel 113 between the first closed end 116 and the second opened end 111; and a plurality of airflow vents (Figure 6A – apertures 114)  formed near the second edge and disposed through the body panel and configured to transmit air between the interior enclosure and the ambient air within the outer area surrounding the body panel (vents 114 are capable of transmitting air, in the same way that they are able to transmit water); wherein the first closed end 116 traps air within the interior enclosure that is configured to interact via the second opened end 111 and the plurality of airflow vents with ambient air within an outer area surrounding the body panel 113, wherein the plurality of airflow vents modify a speed of the motion of the punching bag as it is conveyed through the ambient air to thereby render the body panel operable without attachment of a support element (Bell’s element 28 is described as a strap, not a cord, chain, pulley, or pedestal, as defined later in the claim) to the body panel to slow a motion of the punching bag 110 as it is conveyed through the ambient air in response to forces imparted to the body panel 113 by a user (Page 7, lines 15-17; The drag member 110 creates drag in water in the same way that the claimed invention creates drag in air. The drag member 110 has the same structure as the claimed invention, and could therefore perform the same function), wherein the support element is selected from a cord, a chain, a pulley and a pedestal (Bell’s element 28 is described as a strap, not a cord, chain, pulley, or pedestal).

    PNG
    media_image1.png
    422
    578
    media_image1.png
    Greyscale

Bell Annotated Figure 6A
Regarding claim 2, Bell discloses wherein the imparted forces are punching or throwing forces (As previously detailed, the drag member 110 has the same structure as the claimed invention, and could therefore perform the same function. A user could punch or throw the drag member 110 in the same was as a user would punch or throw the claimed invention; see MPEP 2114(II).)

Regarding claim 4, Bell discloses wherein the airflow vents 114 are configured to release portions of the air trapped within the interior enclosure from the interior enclosure in response to a user punching the body panel 113 (As previously detailed, the drag member 110 has the same structure as the claimed invention, and could therefore perform the same function. A user could punch or throw the drag member 110 in the same was as a user would punch or throw the claimed invention; see MPEP 2114(II).  Page 8, lines 10-18; The airflow vents 114 can be adjusted to allow more or less water/air through them to modify the drag/speed of the motion.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Bell (WIPO  Publication No. 2012122591) in view of Brown et al. (US Publication No. 2012/0015783, hereinafter referred to as Brown).
Regarding claim 5, Bell discloses the claimed invention as detailed above.
However, Bell does not disclose wherein the body panel is formed from a flexible material configured to enable the punching bag to be folded into a pocket-sized form factor.
Brown teaches a drag chute for use when running for additional resistance. Brown discloses wherein the body panel (Figure 1 – canopy 102) is formed from a flexible material configured to enable the punching bag to be folded into a pocket-sized form factor (Paragraph 28, lines 1-2; The material used is a flexible material that could be folded. Paragraph 47, lines 1-1; The canopy 102 can be stored within a bag 114. Paragraph 31, lines 1-4; The bag 114 has an internal cavity, which is functionally and structurally the same as a pocket.)

    PNG
    media_image2.png
    399
    778
    media_image2.png
    Greyscale

Brown Figure 1
It would have been obvious to one of ordinary skill in the pertinent art prior to the effective filing date of the claimed invention to modify the body panel 113 of Bell with the flexible material as taught by Brown to allow the drag member 110 to be compacted to a pocket-sized form factor for easier and more convenient storage and transportability within a cavity or pocket.

Regarding claim 6, Bell as modified discloses the claimed invention as detailed above and further discloses a brandable region (Annotated Figure 6A) on an outer surface area of the body panel 113 for display of graphic information to a user (The outer surface area of the body panel 113 could be branded with a logo or some other kind of graphic information.)

    PNG
    media_image3.png
    388
    565
    media_image3.png
    Greyscale

Bell Annotated Figure 6A

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Bell (WIPO Publication No. 2012122591,) in view of Brown (US Publication No. 2012/0015783,) as applied to claims 5 and 6 above, and further in view of Himmelrick et al. (US Publication No. 2013/0337980, hereinafter referred to as Himmelrick).

Regarding claim 7, Bell as modified discloses the claimed invention as detailed above.
However, Bell as modified does not disclose wherein the body panel 113 is formed from a High-Density Polyethylene and has a thickness ranging from 0.6 to 0.8 mils.
Himmelrick teaches the use of  High-Density Polyethylene for an impermeable bladder that can be filled with water, air, or some other fluid (Paragraph 15, lines 7-9; the bladder is constructed of high density polyethylene. Paragraph 1, lines 1-4; the bladder can be filled with a fluid). Himmelrick further teaches that the High-Density Polyethylene has a thickness ranging from 0.6 to 0.8 mils (Paragraph 15, lines 12-15; the bladder made of High-Density Polyethylene preferably has a thickness of less than 3 millimeters, which encompasses the range of 0.6 to 0.8 mils; see MPEP 2144.05(I).)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device taught by Bell by providing the punching bag 110 as formed from High-Density Polyethylene having a thickness ranging from 0.6 to 0.8 mils because such a modification involves the mere selection of a known material based on its suitability for its intended use and therefore fails to distinguish the invention over the prior art (see MPEP 2144.07). Furthermore, High-Density Polyethylene is a cheap, readily available, and tough material that is impermeable to fluids such as air. A thin piece of High-Density Polyethylene allows for lower weight and easier folding or storage.

Regarding claim 8, Bell as modified discloses the claimed invention as detailed above.
However, Bell as modified is silent as to the weight of the punching bag 110, and does not specifically disclose a weight of less than 5.5 grams. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to cause the device taught by Bell as modified to have a weight of less than 5.5 grams, since it has been held that where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device (MPEP 2144.04(IV)(A)).  In the instant case, the device of Bell as modified would not operate differently with the claimed weight, as this weight would be suitable for either a drag-inducing device used for swimming or for a floating punching bag as claimed. Furthermore, the claimed weight is not critical to the function of the punching bag. As is stated in Paragraph 23, line 1 of the specification, “Some embodiments of the boxing/punching bag 1 weigh less than 5.5 grams.” As only some embodiments have a weight of less than 5.5 grams, the weight is not critical to the function of the claimed invention.

Regarding claim 9, Bell as modified discloses the claimed invention as detailed above.
However, Bell as modified is silent as to the volume, length, width, and folded size of the punching bag 110, and does not specifically disclose a volume ranging from .403 to .523 cubic feet, a length of 12 inches, a closed end length of 1 inch, a width of the opening of 17 inches, vent opening lengths of 0.75-0.835 inches, and a folded size of 3 inches by 3 inches. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to cause the device taught by Bell as modified to have a volume ranging from .403 to .523 cubic feet, a length of 12 inches, a closed end length of 1 inch, a width of the opening of 17 inches, vent opening lengths of 0.75-0.835 inches, and a folded size of 3 inches by 3 inches, since it has been held that where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device (MPEP 2144.04(IV)(A)).  In the instant case, the device of Bell as modified would not operate differently with the claimed dimensions, as these dimensions would be suitable for use as a drag-inducing device for swimming or for a floating punching bag as claimed. Furthermore, the claimed dimensions are not critical to the function of the punching bag. As is stated in Paragraph 24, lines 1-3 of the specification, “In one illustrative but not limiting or exhaustive example a length dimension of the boxing/punching bag is 12 inches, and a width dimension is 11 inches, wherein the bottom/opening 5 is 17 inches in width.” As these dimensions are included in one example that is not limiting or exhaustive, these dimensions are not critical to the function of the claimed invention. As for the folded size being 3 inches by 3 inches, Paragraph 25, lines 3-4 states, “In the present example the boxing/punching bag 1 can be folded into a compact form factor as small as 3 inches by 3 inches.” This folded size is limited to “the present example,” meaning that in other examples the folded size might differ. Therefore, the folded size of 3 inches by 3 inches is not critical to the function of the claimed invention.

Claim 10 is  rejected under 35 U.S.C. 103 as being unpatentable over Bell (WIPO Publication No. 2012122591,) in view of Brown (US Publication No. 2012/0015783) and Himmelrick et al. (US Publication No. 2013/0337980), as applied to claim 9 above, and further in view of Imatoh (US 2011/0160004).
Bell does not specifically disclose the plurality of airflow vents comprises twenty-two of the airflow vents.  Imatoh teaches an air resistance device comprising a plurality of vents, and states that the resistance of the device may be adjusted by adjusting a size, area, and shape of the vents [0124].  it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Bell to have 22 airflow vents, in order to provide a desired resistance of the device. Such modifications involve the mere optimization of a variable within a working range to yield predictable results which fail to distinguish the invention over the prior art (see MPEP 2144.04). Further, Applicant places no criticality on the specified dimension, as specification paragraph [0025] states, “In some embodiments 22 or more of the vents 4 are provided”.  Because the specific number of vents is only provided in some embodiments, it is not critical to the function of the device.

Response to Arguments
Applicant's arguments filed 08/03/2022 with respect to the rejections under 35 U.S.C. 102 and 103 have been fully considered but they are not persuasive.
Applicant argues that Bell fails to teach the limitation, “to thereby render the body panel operable without attachment of a support element… wherein the support element is selected from a cord, a chain, a pulley and a pedestal,” and specifically points to the strap 28, rope 31, and belt 71/harness 70, as well as several hardware elements.  None of the elements discussed are support elements “selected from a cord, a chain, a pulley and a pedestal”.  Bell does not disclose a support element selected from a cord, a chain, a pulley and a pedestal, and therefore teaches the limitation, “to thereby render the body panel operable without attachment of a support element… wherein the support element is selected from a cord, a chain, a pulley and a pedestal.”
Applicant’s remaining arguments reiterate the argument addressed above, and are not persuasive for the same reasoning.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER ROBERTSON whose telephone number is (571)272-5001. The examiner can normally be reached Monday-Friday, 8:30 am to 6:00 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on 571-272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JENNIFER ROBERTSON
Primary Examiner
Art Unit 3784



/JENNIFER ROBERTSON/Primary Examiner, Art Unit 3784